 
  

a2

‘uleBe - aj2ADe4 aSea|q *3}SEM JBUUNSUOD-3sOd WoO.) ape s! adojanue SIUL es

Se ————
P

FOSTAGE Paip
TINSVILLE, VA

  
  
 
 

  

UNITED STATES
POSTAL SERVIC

 

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

ee

7019 1120 OOO1 4751 4580

  

We

 
     

PRIORITY’

 
  

   
  

Ea

TINS
a, out4, 4g
| Mount’?
1 seme ete
o06 a ine! a= aE
401 i # a Ww
R2304N4 7627-149

FROM:

Brian D. Hill - Ally of QANON
310 Forest Street, Apartment |
Martinsville, Virginia 24112

 

MAIL

Cc
em a,
\0"

= Date of delivery specified*

= USPS TRACKING™ included to many major
international destinations.

= Limited international insurance.
= Pick up available.*
= Order supplies online.*
as Whan tien *-*
EXPECTED DELI

wl

5104 2593 92

To schedule free
Package Pickup,
scan the QR code.

VERY DAY: 10/15/19

KING NUMBER

 

- weevil

OD: 12 1/2x91/2 USPS.COM/PICKUP

* Domestic only. * For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight is-4 Ibs.

ase 1° 15-Cr- - ocumen - We

TO:
Clerk of the Court
U.S. District Court
324 West Market Street, Suite |
Greensboro, North Carolina 27401

 

ange 10
  
   
 

   
   

   
 

TRACKED’
kk *&

INSURED’
*

 

UNITED STATES
saa POSTAL SERVICE.

  
  

PAMAIL FLAT RATE ENVELOPE
Ny salauc New World Order-
AEG 222, We Ae All Ganon
Drain The Si Wamp
us or OL/ PESS.COM
ee VISIT US AT USPS.COM®

       
